DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-18 and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	In re claim 1, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2015/0123152.   The improvement comprises that a first contact structure on the semiconductor stack and comprising a second side surface spaced apart from the first side surface by a first distance of 2 µm ~ 50 µm.
	In re claim 17, the current invention is deemed to be directed to a nonobvious improvement over the inventions patented in US 6,091,083 and published in US 2018/0006432.   The improvement comprises a conductive layer comprising conductive oxide, metal or metal alloy.
	In re claim 21, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2015/0123152.   The improvement comprises a first contact structure on the semiconductor stack and comprising a plurality of contact parts separated from each other; an intermediate structure enclosing the first contact structure. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, submitted on 5/6/21, have been fully considered and are persuasive.  The rejections, as set forth in the previous office action, have been withdrawn. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
May 8, 2021



/HSIEN MING LEE/